Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 1 of 17 PageID 4


   AF Approval�


                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

   UNITED STATES OF AMERICA

         V.                                        CASE NO.     8: 19-cr-259-T-33JSS

   JAMES O'BRIEN

                               PLEA AGREEMENT

         Pursuant to Fed. R. Crim. P. l l(c) , the United States of America, by

   Maria Chapa Lopez, United States Attorney for the Middle District of

   Florida, and the defendant, James O'Brien, and the attorney for the defendant,

   Augustus Invictus, mutually agree as follows:

   A.    Particularized Terms

         1.     Counts Pleading To

         The defendant shall enter a plea of guilty to Counts One through Four

   of the Information. Each count charges the defendant with making a false

   statement to the Department of Defense and United States Transportation

   Command, in violation of 18 U.S.C. § 100l(a)(3).

         2.     Maximum Penalties

         Each count carries a maximum sentence of five years' imprisonment, a

   fine of $250,000, a term of supervised release of not more than three years,

   and a special assessment of $100 per felony count for individuals. With



   Defendant's Initials ---
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 2 of 17 PageID 5




   respect to certain offenses, the Court shall order the defendant to make

   restitution to any victim of the offense, and with respect to other offenses, the

   Court may order the defendant to make restitution to any victim of the

   offense(s), or to the community, as set forth below.

         3.       Elements of the Offense

         The defendant acknowledges understanding the nature and elements of

   the offense with which defendant has been charged and to which defendant is

   pleading guilty. The elements of each count are:

         First:         the defendant made a document, as charged;

         Second:        the document was false;

                        the falsity concerned a material matter;

         Fourth:        the defendant acted willfully, knowing that the document
                        was false; and

         Fifth:         the false document was made or used for a matter within
                        the jurisdiction of a department or agency of the United
                        States.

         4.       Venue and Indictment Waiver

                  Defendant will waive venue and the right to be charged by way of

   indictment before a federal grand jury.

         5.       No Further Charges

                  If the Court accepts this plea agreement, the United States

   Attorney's Office for the Middle District of Florida and the Department of



   Defendant's Initials ---
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 3 of 17 PageID 6




   Justice, Criminal Division, Fraud Section agrees not to charge defendant with

   committing any other federal criminal offenses known to the United States

   Attorney's Office or the Fraud Section, including the defendant's dealings with

   Tigers International, at the time of the execution of this agreement.

             6.   Mandatory Restitution to Victim of Offense of Conviction

                  Pursuant to 18 U.S.C. § 3663A(a) and (b), defendant agrees to

   make full restitution to the victim, that being, the Department of Defense and

   United States Transportation Command.

             7.   Guidelines Sentence

                  Pursuant to Fed. R. Crim. P. 1 l(c)(l)(B), the United States will

   recommend to the Court that the defendant be sentenced within the

   defendant's applicable guidelines range as determined by the Court pursuant

   to the United States Sentencing Guidelines, as adjusted by any departure the

   United States has agreed to recommend in this plea agreement. The parties

   understand that such recommendations are not binding on the Court and that,

   if any of the recommendations are not accepted by this Court, neither the

   United States nor the defendant will be allowed to withdraw from the plea

   agreement, and the defendant will not be allowed to withdraw from the plea of

   guilty.




   Defendant's Initials __ _
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 4 of 17 PageID 7




         8.        Adjusted Offense Level

                   Pursuant to Fed. R. Crim. P. 1 l(c)(l )(B) , the United States will

   recommend to the Court that the defendant's adjusted offense level be

   calculated as follows:

     Guideline               Description                        Levels


     2Bl.l(a)(2)            Base Offense                        6


     2B l. l(b)(l)(D)       Specific Offense Characteristic     6 (loss of more than

                                                                $40,000, but less than

                                                                $95,000


     Total Adjusted Offense Level                               12


   The defendant understands that this recommendation or request is not binding

   on the Court, and if not accepted by the Court, the defendant will not be

   allowed to withdraw from the plea.

         9.      Acceptance of Responsibility - Two Levels

                 At the time of sentencing, and in the event that no adverse

   information is received suggesting such a recommendation to be unwarranted,

   the United States will recommend to the Court that the defendant receive a

   two-level downward adjustment for acceptance of responsibility, pursuant to




   Defendant's Initials ___
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 5 of 17 PageID 8




   USSG §3El . l(a). With this adjustment, the defendant's Adjusted Offense

   Level will be 10. The defendant understands that this recommendation or

   request is not binding on the Court, and if not accepted by the Court, the

   defendant will not be allowed to withdraw from the plea.

           10.    Agreement as to Sentencing Allocution

                 The parties to this Agreement agree that based upon the agreed

   adjusted offense level and the defendant's criminal history category (IV), the

   defendant's estimated Sentencing Guidelines range is 10 months to 16 months

  (the "Estimated Guidelines Range"). The parties have agreed that a sentence

   within the Estimated Guidelines Range would constitute a reasonable

   sentence in light of all of the factors set forth in 18 U.S.C. § 3553(a).

   However, the defendant reserves the right to seek a sentence below the

  Estimated Guidelines Range based upon factors to be considered in imposing

   a sentence pursuant to 18 U.S.C. § 3553(a), and the United States reserves the

   right to seek a sentence above the Estimated Guidelines Range based on §

  3553(a) factors. The estimated applicable fine range is $4,000 to $40,000, and

   the defendant reserves the right to petition the Court not to impose any

   applicable fine.

           11.    Conditions of Release

                  The United States will not seek a change in the defendant's



   Defendant's Initials ---
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 6 of 17 PageID 9




   release conditions pending sentencing, but the defendant understands the final

   decision regarding his bond status or detention will be made by the Court at

   the time of his plea of guilty. The United States will not oppose the

   defendant's voluntary surrender to commence serving any sentence which is

   imposed. The United States may move to change the defendant's conditions

   of release, including requesting that the defendant be detained pending

   sentencing, if the defendant engages in further criminal conduct prior to

   sentencing or if the United States obtains information that it did not possess at

   the time of the defendant's plea of guilty and that is relevant to whether the

   defendant is likely to flee or pose a danger to any person or the community.

   The defendant agrees that any violation of his release conditions or any

   misconduct by him may result in the United States filing an ex parte motion

   with the Court requesting that a bench warrant be issued for his arrest and that

   he be detained without bond while pending sentencing in this case.

   B.    Standard Terms and Conditions

          1.    Restitution, Special Assessment and Fine

                The defendant understands and agrees that the Court, in addition

   to or in lieu of any other penalty, shall order the defendant to make restitution

   to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses

   described in 18 U.S.C. § 3663A(c)(l ); and the Court may order the defendant




   Defendant's Initials ___
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 7 of 17 PageID 10




   to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §

   3663, including restitution as to all counts charged, whether or not the

   defendant enters a plea of guilty to such counts, and whether or not such

   counts are dismissed pursuant to this agreement. The defendant further

   understands that compliance with any restitution payment plan imposed by

   the Court in no way precludes the United States from simultaneously pursuing

   other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),

   including, but not limited to, garnishment and execution, pursuant to the

   Mandatory Victims Restitution Act, in order to ensure that the defendant's

   restitution obligation is satisfied. On each count to which a plea of guilty is

   entered, the Court shall impose a special assessment pursuant to 18 U.S.C. §

   3013. To ensure that this obligation is satisfied, the Defendant agrees to

   deliver a check or money order to the Clerk of the Court in the amount of

   $100, payable to "Clerk, U.S. District Court" within ten days of the change of

   plea hearing. The defendant understands that this agreement imposes no

   limitation as to fine.

          2.     Supervised Release

                 The defendant understands that the offense(s) to which the

   defendant is pleading provide(s) for imposition of a term of supervised release

   upon release from imprisonment, and that, if the defendant should violate the




   Defendant's Initials ___
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 8 of 17 PageID 11




   conditions of release, the defendant would be subject to a further term of

   imprisonment.

          3.     Immigration Consequences of Pleading Guilty

                 The defendant has been advised and understands that, upon

   conviction, a defendant who is not a United States citizen may be removed

   from the United States, denied citizenship, and denied admission to the

   United States in the future.

          4.     Sentencing Information

                 The United States reserves its right and obligation to report to the

   Court and the United States Probation Office all information concerning the

   background, character, and conduct of the defendant, to provide rel.evant

   factual information, including the totality of the defendant's criminal activities,

   if any, not limited to the count(s) to which defendant pleads, to respond to

   comments made by the defendant or defendant's counsel, and to correct any

   misstatements or inaccuracies. The United States further reserves its right to

   make any recommendations it deems appropriate regarding the disposition of

   this case, subject to any limitations set forth herein, if any.

          5.     Financial Disclosures

                 Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.

   32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United




   Defendant's Initials ___
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 9 of 17 PageID 12




   States Attorney's Office within 30 days of execution of this agreement an

   affidavit reflecting the defendant's financial condition. The defendant

   promises that his financial statement and disclosures will be complete,

   accurate and truthful and will include all assets in which he has any interest or

   over which the defendant exercises control, directly or indirectly, including

   those held by a spouse, dependent, nominee or other third party. The

   defendant further agrees to execute any documents requested by the United

   States needed to obtain from any third parties any records of assets owned by

   the defendant, directly or through a nominee, and, by the execution of this

   Plea Agreement, consents to the release of the defendant's tax returns for the

   previous five years. The defendant similarly agrees and authorizes the United

   States Attorney's Office to provide to, and obtain from, the United States

   Probation Office, the financial affidavit, any of the defendant's federal, state,

   and local tax returns, bank records and any other financial information

   concerning the defendant, for the purpose of making any recommendations to

   the Court and for collecting any assessments, fines, restitution, or forfeiture

   ordered by the Court. The defendant expressly authorizes the United States

   Attorney's Office to obtain current credit reports in order to evaluate the

   defendant's ability to satisfy any financial obligation imposed by the Court.

         6.     Sentencing Recommendations




   Defendant's Initials ___
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 10 of 17 PageID 13




                 It is understood by the parties that the Court is neither a party to

    nor bound by this agreement. The Court may accept or reject the agreement,

    or defer a decision until it has had an opportunity to consider the presentence

    report prepared by the United States Probation Office. The defendant

    understands and acknowledges that, although the parties are permitted to

    make recommendations and present arguments to the Court, the sentence will

    be determined solely by the Court, with the assistance of the United States

    Probation Office. Defendant further understands and acknowledges that any

    discussions between defendant or defendant's attorney and the attorney or

    other agents for the government regarding any recommendations by the

    government are not binding on the Court and that, should any

    recommendations be rejected, defendant will not be permitted to withdraw

    defendant's plea pursuant to this plea agreement. The government expressly

    reserves the right to support and defend any decision that the Court may make

    with regard to the defendant's sentence, whether or not such decision is

    consistent with the government's recommendations contained herein.

          7.     Defendant's Waiver of Right to Appeal the Sentence

                 The defendant agrees that this Court has jurisdiction over this

    case, and the authority to impose any sentence up to the statutory maximum.

   The defendant expressly waives the right to appeal defendant's sentence on



                                           10
   Defendant's Initials ___
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 11 of 17 PageID 14




    any ground, including the ground that the Court erred in determining the

    appiicable guidelines range pursuant to the United States Sentencing

    Guidelines, except (a) the ground that the sentence exceeds the defendant's

    applicable guidelines range as determined by the Court pursuant to the United

    States Sentencing Guidelines; (b) the ground that the sentence exceeds the

    statutory maximum penalty; or (c) the ground that the sentence violates the

    Eighth Amendment to the Constitution; provided, however, that if the

    government exercises its right to appeal the sentence imposed, as authorized

    by 18 U.S.C. § 3742(b), then the defendant is released from his waiver and

    may appeal the sentence as authorized by 18 U.S.C. § 3742(a).

          8.     Scope of Agreement

                 It is further understood that this agreement is limited to the

    United States Department of Justice, Criminal Division, Fraud Section, and

    the Office of the United States Attorney for the Middle District of Florida and

    cannot bind other federal, state, or local prosecuting authorities, although this

    office will bring defendant's cooperation, if any, to the attention of other

    prosecuting officers or others, if requested.

          9.     Filing of Agreement

                 This agreement shall be presented to the Court, in open court or

    in camera, in whole or in part, upon a showing of good cause, and filed in this



                                            ]l
    Defendant's Initials ---
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 12 of 17 PageID 15




   cause, at the time of defendant's entry of a plea of guilty pursuant hereto.

          10.    Voluntariness

                 The defendant acknowledges that defendant is entering into this

   agreement and is pleading guilty freely and voluntarily without reliance upon

   any discussions between the attorney for the government and the defendant

   and defendant's attorney and without promise of benefit of any kind (other

   than the concessions contained herein), and without threats, force,

   intimidation, or coercion of any kind. The defendant further acknowledges

   defendant's understanding of the nature of the offense or offenses to which

   defendant is pleading guilty and the elements thereof, including the penalties

   provided by law, and defendant's complete satisfaction with the representation

   and advice received from defendant's undersigned counsel (if any). The

   defendant also understands that defendant has the right to plead not guilty or

   to persist in that plea if it has already been made, and that defendant has the

   right to be tried by a jury with the assistance of counsel, the right to confront

   and cross-examine the witnesses against defendant, the right against

   compulsory self-incrimination, and the right to compulsory process for the

   attendance of witnesses to testify in defendant's defense; but, by pleading

   guilty, defendant waives or gives up those rights and there will be no trial.

   The defendant further understands that if defendant pleads guilty, the Court



                                           12
   Defendant's Initials ---
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 13 of 17 PageID 16




   may ask defendant questions about the offense or offenses to which defendant

   pleaded, and if defendant answers those questions under oath, on the record,

   and in the presence of counsel (if any), defendant's answers may later be used

   against defendant in a prosecution for perjury or false statement. The

   defendant also understands that defendant will be adjudicated guilty of the

   offenses to which defendant has pleaded and, if any of such offenses are

   felonies, may thereby be deprived of certain rights, such as the right to vote, to

   hold public office, to serve on a jury, or to have possession of firearms.

         11.    Factual Basis

                Defendant is pleading guilty because defendant is in fact guilty.

   The defendant certifies that defendant does hereby admit that the facts set

   forth in the attached "Factual Basis," which is incorporated herein by

   reference, are true, and were this case to go to trial, the United States would be

   able to prove those specific facts and others beyond a reasonable doubt.

                                  FACTUAL BASIS

   a) James O'BRIEN ("O'BRIEN"), a citizen of the United States and resident

      of the Eastern District of Virginia, was the President and CEO of

      Tamerlane Global Services ("Tamerlane") and Artemis Global

      ("Artemis") between 2013 and 2015 (the "relevant time period").

   b) The Synchronized Pre-deployment and Operational Tracker system



                                           13
   Defendant's Initials ___
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 14 of 17 PageID 17




       ("SPOT") is an electronic database maintained and used by the U.S.

       Department of Defense (of which U.S. Transportation Command

       ("TRANSCOM") is a part) and other U.S. government agencies to track

       contractors deployed overseas in support of U.S. contingency,

       humanitarian, and peacekeeping missions. U.S. government contractors

       working on such missions enter their personal information into the SPOT

       system. The government agency responsible for the deployment then

       authorizes, and sets conditions on, the contractors' deployment.

    c) SPOT generates digitally signed Letters of Authorization ("LOAs") as part

       of the deployment authorization process. The LOAs serve as proof that a

       contractor is authorized to be deployed and to perform work in support of

       a U.S. mission. The LOAs further specify the U.S. government-furnished

       services (e.g., housing, air transport, meals) that the contractor may utilize,

       at no additional cost, while deployed. Contractors are required by

       regulation to carry their LOAs with them at all times while deployed.

    d) During the relevant time period, Tamerlane and Artemis employees

       working on U.S. government contracts, including as a subcontractor on

       TRANSCOM contract number HTC711-12-D-W013/0001, were deployed

       overseas, including to Afghanistan, in support of U.S. missions.

    e) Tamerlane and Artemis registered its deploying contractors in SPOT, as


                                            14
    Defendant's Initials ___
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 15 of 17 PageID 18




       required, and obtained LOAs for them. During the relevant time period, as

       reflected on their LOAs, and in TRANSCOM contract number HTC711-

       12-D-W013/0001, Tamerlane and Artemis contractors were not

       authorized to utilize any U.S. government-furnished services while

       deployed.

    f) O'BRIEN would direct Tamerlane and Artemis employees with access to

       SPOT, known as SPOT administrators, to download deploying employees'

       LOAs after the LOAs had been approved by TRANSCOM, and to send

       the LOAs to him by email. Some of the LOAs were downloaded in the

       Middle District of Florida. To the extent that the LOAs charged in Counts

       One to Four were not downloaded in the Middle District of Florida, the

       defendant waives any challenge to venue in the Middle District of Florida

       under Rule 18 of the Federal Rules of Criminal Procedure or any other rule

       or statute.

    g) O'BRIEN would use a computer program, or other means, to alter the

       LOAs to make them appear as if they provided the deploying employees',

       including himself, with valuable government-furnished services in

       Afghanistan, knowing that such services had not been authorized under

       HTC711-12-D-WOI3/0001.

    h) O'BRIEN would send a copy of the LOAs that he had altered to the



                                         15
    Defendant's Initials ---
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 16 of 17 PageID 19




        specified employee, by email, prior to the employ ee's deployment, as set

        forth in the table below.

                                                                D escription of Altered
          Count                  Approximat e Date
                                                                Document
                                                                Email from defendant to
                                                                B.S., attached to which
          1                      August 28, 2014
                                                                is a falsifi ed LOA for
                                                                C.B.
                                                                Email from defendant to
                                                                J.W., attached to which
          2                      August 28, 2014
                                                                is a falsifie d LOA for
                                                                J.W.
                                                                Email from defendant to
                                                                I.M., attached to which
          3                      August 28, 2014
                    ,                                           is a falsified LOA for
                                                                I.M.
                                                                Email from defendant to
                                                                J.W., attached to which
          4                      Sept ember 25, 2015
                                                                is a falsifie d LOA for
                                                                J.W.

     i) At O'BRIEN's direction,     deployed   Tamerlane and Artemis employees

        would present the LO As that O'BRIEN had alt ered to officials in

        Afghanistan as evidenc e of the employees' authorization to utilize valuable

        government-furnished services at no cost.

              12.   Entire Agreement

                    This plea agreement constitutes the entire agreement between the

     government and the defendant with respect to the aforementioned guilty plea

     and no other promises, agre ements, or representations exist or have be made

     to the .defendant or defendant's attorney with r egard to such guilty plea.

                                               16
     Defendant's Initials ___
Case 8:19-cr-00259-VMC-JSS Document 2 Filed 06/17/19 Page 17 of 17 PageID 20




           13.    Certification

                  The defendant and defendant's counsel certify that this plea

     agreement has been read in its entirety by (or has been read to) the defendant

     and that defendant fully understands its terms.

           DATED this 14th day of June, 2019.


                                                   MARIA CHAPA LOPEZ
                                                   United States Attorney




   Ql@ /J-
     Defendant



     /s/ Augustus Invictus
     Augustus Invictus
     Attorney for Defendant




                                             17
